Citation Nr: 1209670	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1. Entitlement to service connection for the loss of use of a creative organ (originally claimed as a decrease in libido), to include as secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a gastrointestinal disability ((originally claimed as irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD)), to include as secondary to PTSD. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

4. Entitlement to a disability rating in excess of 50 percent for PTSD. 

5. Entitlement to an effective date prior to April 27, 2010 for ischemic heart disease.



REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. His awards and decorations include the Combat Infantryman's Badge.

This matter was last before the Board of Veterans' Appeals (Board) in December 2010 on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In June 2005, the RO denied the Veteran's claims for service connection and his claim for TDIU. In April 2009, the RO denied an increased rating for PTSD. In October 2011, the RO granted service connection for ischemic heart disease and assigned an effective date of August 31, 2010. The Veteran submitted a timely notice of disagreement to the October 2011 rating action and the RO subsequently assigned an effective date of April 27, 2010 for ischemic heart disease in a December 2011 rating action. Although the RO stated that the December 2011 rating action constituted a full grant of the benefit sought, the Veteran has not indicated that his appeal is satisfied so the matter remains on appeal.

The Board issued an earlier decision in regard to the claims for service connection and for TDIU - in May 2008, the Board denied those claims. However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). The Court vacated the Board's decision in an April 2010 Memorandum Decision and remanded the matters to the Board for readjudication. In December 2010, the Board remanded the claims to the RO for development in compliance with the instructions of the Court's Memorandum Decision.

Additional medical evidence within the Virtual VA paperless claims processing system has been reviewed.

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), claimed as a depressive disorder, to include on secondary and aggravational bases to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and that clarification is needed in regard to prior VA medical opinions. The claims must be remanded for additional development in compliance with the duty to assist.

VA has a duty to assist the Veteran in obtaining the evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159.  The Veteran informed a March 2011 VA examiner that he had been in receipt of disability unemployment benefits from Union Pacific Railroad (UPPR) for the last five (5) years, but indicated that unemployment was not based on a mental health disability. However, an August 2011 brief states that his unemployment is due to the effects of a mental disorder and the Veteran informed an April 2009 VA psychiatrist that he was on disability for both psychiatric and medical reasons. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing for the release of records from UPPR.

The last VA treatment records within the claims file were generated December 10, 2011. The RO/AMC must gather any newly-generated VA medical evidence while this case is in remand status.

Pursuant to 38 C.F.R. § 3.327(a) (2011), a medical opinion or examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). Although the Veteran was afforded VA examinations pursuant to the Board's December 2010 remand directives, the resulting opinions are not adequate. 

Specifically, the Veteran was afforded examinations for his claimed genitourinary and esophageal disabilities in January 2011. The examiner provided an opinion that the Veteran did not likely experience erectile dysfunction due to the effects of psychiatric medication, but also stated that his many co-existing conditions rendered it impossible to opine without resort to speculation as to whether medication may have caused erectile dysfunction. The examiner did not discuss whether erectile dysfunction could likely be secondary to the Veteran's PTSD and there is no indication that the examiner reviewed the supportive medical research provided by the Veteran. See Dalton v. Nicholson, 21 Vet.App. 23 (2007). 

Similarly, the examiner opined that the Veteran did not likely experience GERD or other gastrointestinal disability as the result of psychiatric medication, but did not provide an opinion as to whether any such disability was likely directly secondary to PTSD and did not indicate any review of supportive medical research submitted by the Veteran. In rendering the opinion as to GERD, the examiner observed that the claims file reflected no such diagnosis. However, a subsequent October 2011 VA treatment note lists a diagnosis of GERD and October and November 2011 VA treatment notes reflect that the Veteran was hospitalized for gastrointestinal symptoms. The RO must return the claims files to the January 2011 examiner pursuant to 38 C.F.R. § 4.2 for clarifying opinions. 


In March 2011, the Veteran was afforded a VA mental disorders examination to determine the severity of his PTSD and its effect on his employability. As observed by the Veteran's counsel in an August 2011 brief, the resulting opinion reflects diagnoses of both PTSD and major depressive disorder and provides two (2) global assessment of functioning (GAF scores). The examiner opined without explanation that major depressive disorder was due to a non-service connected back disability. Although noting that "the entire case is examined in totality," the examination report indicates that opinions rendered as to the Veteran's employability were based only on PTSD symptomatology. The examination report does not clarify whether the employability effects of PTSD are distinct from the effects of depression or provide a clear opinion as to the Veteran's overall functioning under the effects of both disorders. The RO must return the claims files to the examiner pursuant to 38 C.F.R. § 4.2. 

In regard to major depressive disorder and PTSD, the Veteran has contended that he either experiences major depression secondary to PTSD or that his depression has been aggravated by PTSD. He also has contended that his overall mental health status renders him unemployable. The referred claim for service connection for depression is inextricably intertwined with the claim of entitlement to TDIU. The Board cannot render a decision as to TDIU until the RO adjudicates the claim for service connection for an acquired psychiatric disability/depression. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

The Veteran submitted a timely notice of disagreement (NOD) with an October 2011 rating decision that awarded service connection for ischemic heart disease, effective August 31, 2010. The RO subsequently assigned an effective date of April 27, 2010 for ischemic heart disease in a December 2011 rating action. Although the RO stated that the December 2011 rating action constituted a full grant of the benefit sought, the Veteran has not indicated that his appeal is satisfied so the matter remains on appeal. As the RO has yet to promulgate a Statement of the Case on his entitlement to an earlier effective date for ischemic heart disease, the claim must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The appeal is therefore REMANDED to the RO for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private records - to specifically include, but not limited to, records from the Union Pacific Railroad regarding his grant of disability benefits. Associate any available records with the claims file - if any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

2. Gather any VA records generated after December 10, 2011 and associate them with the claims file. 

3. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an earlier effective date for ischemic heart disease. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4. After completing the above, return the Veteran's claims file to the January 2011 VA examiner pursuant to 38 C.F.R. § 4.2 for clarifying opinions as to the claims for erectile dysfunction and GERD/gastrointestinal disability. If the January 2011 examiner is not available, provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed. 

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination. 

c. After REVIEWING THE CLAIMS FILE, the examiner must provide clarifying medical opinions. Specifically:

i. In regard to erectile dysfunction: the examiner must review the June 2011 VA examination report and state whether the Veteran experiences erectile dysfunction and/or decreased libido; clarify  whether the January 2011 opinion is that the Veteran does not likely experience erectile dysfunction due to psychiatric medication or whether such an opinion cannot be rendered without resort to speculation; discuss whether any erectile dysfunction is likely directly secondary to the Veteran's PTSD; and review and discuss the supportive medical research provided by the Veteran indicating higher rates of sexual dysfunction in veterans experiencing PTSD. 

ii. In regard to esophageal and gastrointestinal disabilities: the examiner must review the subsequent medical evidence of record (showing diagnosis of GERD and hospitalization for gastrointestinal symptoms) as well discuss as the medical research submitted by the Veteran (specifically the factsheet from the National Center for PTSD identifying a relationship between gastrointestinal disorders and PTSD); and provide an opinion as to whether any such disability is likely directly secondary to or aggravated by PTSD.

d. The examiner must complete an independent review of the entire claims file.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Subsequently, return the Veteran's claims file to the March 2011 mental disorders VA examiner pursuant to 38 C.F.R. § 4.2 and 38 C.F.R. § 4.125(a) for a clarifying opinion. IF THE MARCH 2011 EXAMINER IS NOT AVAILABLE, DOCUMENT THAT EXAMINER'S UNAVAILABILITY and provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review.

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination. The examination report must reflect review of pertinent material in the claims folder.

c. After REVIEWING THE CLAIMS FILE, the examiner must provide a clarifying opinion. Specifically, the examiner must provide an opinion as to whether the diagnoses of PTSD and major depressive disorder are likely related, to include whether depressive disorder is secondary to or aggravated by PTSD. 

d. The examiner must also provide an opinion as to the Veteran's overall functioning under the effects of both PTSD and major depressive disorder and indicate whether the effects of both mental disorders likely render him unemployable. 

e. In rendering the above opinions, the examiner must complete an independent review of the claims file and discuss the pertinent private medical research submitted in support of his claim. The Board draws the examiner's attention to private research articles addressing comorbidity of PTSD and major depression.

f. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

g. All clinical findings must be reported in detail and correlated to a specific diagnosis.

6. Adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, claimed as major depressive disorder, either secondary to, or aggravated by PTSD. Note that the Board cannot render a decision as to TDIU until the claim for service connection for an acquired psychiatric disability/depression is adjudicated.

7. Readjudicate the Veteran's appealed claims. If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



